Citation Nr: 1644265	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bowel incontinence.

3.  Entitlement to service connection for bladder incontinence.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from March 1970 to February 1972.

These matters come before the Board of Veterans Appeals (Board) from a March 2005 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board previously remanded these issues in February 2016.  

In October 2015 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's bowel incontinence is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's bladder incontinence is related to active duty service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bowel incontinence have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.159 (2015).  

2.  The criteria for service connection for bladder incontinence have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.159.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A January 2008 letter informed the Veteran of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In addition, the record includes the Veteran's service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examination in connection with his bowel and bladder claims in March 2016, pursuant to the Board's February 2016 remand directives.  Upon review, the Board finds that the VA opinion is sufficient and adequate for purposes of determining service connection.  The examiner provided an opinion as to the clinical findings, and provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the Appeals Management Center substantially complied with the February 2016 remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also testified at a October 2015 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Texas Veterans Commission.  During the hearing, the VLJ and representative asked the Veteran questions about the etiology of his disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

There is no indication in the record that any additional evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The Veteran asserts that his current bowel and bladder incontinence is related to either active duty service or that it is a result of his spinal surgery and consistent with caudal equine syndrome.  He reported that he began developing symptoms after his spinal surgery.  Alternatively, he has contended that these symptoms are a result of his service-connected diabetes mellitus.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b)(West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).  

As it pertains to a current disability, the Board notes that the Veteran has been diagnosed with bowel incontinence and bladder incontinence during the pendency of the appeal.  Therefore, the Board finds that the Veteran has established a current disability for the purposes of service connection.

As it pertains to an in-service event or injury, the Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of bladder or bowel incontinence.  The Veteran's separation examination was normal and there was no evidence of any complaints of bowel or bladder difficulties.  Moreover, the Veteran himself admitted that he did not begin having symptoms of either disability until after his spinal surgery in 1995, many years after separation from service.  Based on the foregoing, service connection cannot be established on a direct or presumptive basis for the Veteran's bowel or bladder disabilities.  Therefore, the central issue is whether these disabilities were caused or permanently worsened by his service-connected diabetes mellitus or one of his other service-connected disabilities.  
As it pertains to a nexus opinion between the Veteran's bladder and bowel disabilities and active duty service or another service-connected disability, the only opinion of record is negative to the Veteran's claims.  In March 2016 the Veteran underwent VA examination in connection with his claims pursuant to the Board's February 2016 remand directive.  At the time the Veteran reported that he injured his spine in 1995 and that the back pain caused radiation down the legs.  He reported having loss of urinary and bowel control that began after his injury.  He indicated that he defecated once per day in formed stools and that he urinated up to ten times per day with urinary frequency once per night.  The Veteran reported that he was not taking medication for either disability, and his physical examination at the time was normal.  

The VA examiner opined that the Veteran's diagnoses of bladder incontinence and bowel incontinence were less likely as not incurred in or caused by active duty service, and that it was less likely as not that the Veteran's bladder incontinence and bowel incontinence were caused or aggravated beyond their normal progression by the Veteran's service-connected diabetes mellitus.  In making this opinion the VA examiner reasoned that there was no evidence that the Veteran had urinary or fecal incontinence in the military, and there was no evidence that the Veteran had caudal equine syndrome as a cause of fecal and urinary incontinence.  Specifically, the VA examiner noted that the Veteran did not have features of caudal equine syndrome including paralysis of the lower legs, back pain radiating to the legs, or loss of sensation in the perineal or ano-rectal area.  The VA examiner continued that while the Veteran had sensory peripheral neuropathy consistent with diabetes mellitus, the Veteran would have had to have significant sensory neuropathy (such that he was unable to know when to defecate or urinate) to make the connection, and the Veteran did not manifest that degree of impairment.  The VA examiner concluded that the Veteran's fecal and urinary incontinence were due to other reasons besides diabetes mellitus.  In making this opinion the VA examiner referred to medical findings and the Veteran's prior gastrointestinal consults.  

The Board assigns significant weight to the VA examiner's opinion because it is based on a physical examination of the Veteran as well as a review of his treatment records.  Moreover, the VA examiner provided sound rationale with references to medical findings and the Veteran's treatment notes.  Nieves-Rodriguez, 22 Vet. App. 295.  

The Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disabilities are related to active duty service or are secondary to his service-connected disability is not competent evidence as to the issue of medical causation for bowel or bladder incontinence.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case the probative medical evidence provides only a negative nexus opinion; there are no medical opinions to the contrary.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bowel incontinence or bladder incontinence.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for bowel incontinence is denied.

Entitlement to service connection for bladder incontinence is denied.


REMAND

The Board's February 2016 remand indicated that the Veteran's most recent treatment records from Beaumont VA Clinic and Jefferson County Vet Center were not of record, and the remand directives instructed the RO to obtain treatment records from Jefferson County Vet Center and all VA treatment notes for the Veteran from May 2015 to present.  March 2016 VA correspondence requested that the Veteran sign a release for treatment records from the Jefferson County Vet Center, but the Veteran did not respond.  The Board notes that the Veteran has undergone VA examinations for PTSD in the past, with the most recent in March 2014, which indicated that the Veteran did not have symptoms consistent with PTSD.  However, recently obtained treatment notes from November 2015 indicate that the Veteran has a history of PTSD, and that he had prior positive screens for PTSD at VA.  Moreover, the treatment notes reference that the Veteran had been undergoing weekly PTSD group therapy at the Jefferson County Vet Center as recently as in 2015.  Given the likelihood of evidence of PTSD symptomatology, remand is necessary to attempt to obtain the treatment records from Jefferson County Vet Center.  Moreover, a VA opinion is requested to determine whether the Veteran's mental health symptoms, including PTSD, are related to active duty service.  

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2016 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record treatment records from the Jefferson County Vet Center.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Once all development has been completed to the extent possible, refer the claims file to a VA examiner to ascertain the nature and etiology of any acquired psychiatric disorder, to include PTSD.  

Based on a review of the evidence, to include VA treatment records, any private treatment records, and lay statements, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  If PTSD cannot be diagnosed, the examiner should specifically state which diagnostic criteria are not met.  For each diagnosed acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  The examiner should address all diagnoses of record, to include the most recent VA treatment notes indicating that the Veteran has a history of PTSD.  

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  
If any stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings, must be included in the report.

4.  After all development has been completed, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


